
	
		III
		109th CONGRESS
		2d Session
		S. RES. 596
		IN THE SENATE OF THE UNITED STATES
		
			September 30
			 (legislative day, September 29), 2006
			Mr. Inhofe (for himself,
			 Ms. Snowe, Mr.
			 Pryor, Mr. Santorum,
			 Mr. Kerry, and Mr. Menendez) submitted the following resolution;
			 which was referred to the Committee on
			 the Judiciary
		
		
			November 16, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating Tuesday, October 10, 2006, as
		  National Firefighter Appreciation Day to honor and celebrate the
		  firefighters of the United States.
	
	
		Whereas there are more than 1,100,000 firefighters in the
			 United States;
		Whereas approximately 75 percent of all firefighters in
			 the United States are volunteers who receive little or no compensation for
			 their heroic work;
		Whereas there are more than 30,000 fire departments in the
			 United States;
		Whereas thousands of firefighters have died in the line of
			 duty since the date that Benjamin Franklin founded the first volunteer fire
			 department in 1735;
		Whereas 346 firefighters and emergency personnel died
			 while responding to the terrorist attacks that occurred on September 11,
			 2001;
		Whereas firefighters respond to more than 20,000,000 calls
			 during a typical year;
		Whereas firefighters also provide emergency medical
			 services, hazardous materials response, special rescue response, terrorism
			 response, and life safety education;
		Whereas, in 1922, President Harding declared the week of
			 October 9 to be Fire Prevention Week; and
		Whereas the second Tuesday in October is an appropriate
			 day for the establishment of a National Firefighter Appreciation
			 Day: Now, therefore, be it
		
	
		That the Senate designates Tuesday,
			 October 10, 2006, as National Firefighter Appreciation Day to
			 honor and celebrate the firefighters of the United States.
		
